                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES,                      )
                                    )
                 Plaintiff,         )
                                    )
                 v.                 )     Criminal No. 12-13
                                    )
ALEX HARRIS,                        )
                                    )
                 Defendant.         )
                                    )

ATTORNEYS:

Gretchen Shappert, United States Attorney
David White, AUSA
U.S. Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States,

Alex Harris
     Pro se.

                                  ORDER
GÓMEZ, J.

      Before the Court is the July 1, 2016, Report and

Recommendation of the Magistrate Judge. The Magistrate Judge

recommends that the Court dismiss Alex Harris’s motion to

withdraw his guilty plea and grant the Government’s motions to

dismiss.

                      I.   FACTUAL AND PROCEDURAL HISTORY

      On January 28, 2012, Alex Harris (“Harris”) discharged a

firearm in a school zone. Harris was subsequently arrested. On

April 5, 2012, a federal grand jury in the U.S. Virgin Islands

returned a five-count indictment charging Harris with
United States v. Harris
Criminal Number 12-13
Order
Page 2

discharging a firearm in a school zone; possession of a firearm

in a school zone; carrying a firearm during a crime of violence;

being a felon in possession of a firearm; and a local charge of

carrying a firearm under 14 V.I.C. § 2253(a).

      On July 11, 2012, Harris pled guilty to two counts:

discharging a firearm in a school zone under 18 U.S.C.

§§ 922(q)(3)(A) and 924(a)(4), and felon in possession under 18

U.S.C. §§ 922(g)(1) and 924(a)(2). On October 11, 2012, the

Court sentenced Harris to a term of imprisonment of 60 months.

      On November 2, 2012, the Court entered the Judgment and

Commitment order. Harris did not appeal his conviction.

      On September 14, 2015, Harris filed a pro se document

captioned “Motion to Withdraw Guilty Plea and Incorporated

Memorandum of Law” which the Magistrate Judge regarded as a

petition for relief under 28 U.S.C. § 2255.1 ECF No. 49.

Thereafter, the Magistrate Judge ordered the Clerk of Court to

furnish Harris with a copy of Form VI-AO 243, Motion to Vacate,

Set Aside, or Correct Sentence by a Person in Federal Custody,

and Form VI-AO 240-2255, Motion to Proceed In Forma Pauperis.

ECF No. 51. The Magistrate Judge ordered Harris to complete and




1 The Magistrate Judge construed Harris’s motion as challenging his plea on
grounds of ineffective assistance of counsel. Harris argued that he would not
have pled guilty had his attorney correctly advised him of the immigration
consequences of a plea agreement as to a permanent resident.
United States v. Harris
Criminal Number 12-13
Order
Page 3

sign those motions no later than October 21, 2015, failing

which, the matter would be dismissed without further notice to

Harris. Id. Despite receipt of the forms on October 2, 2015,

Harris did not return the completed documents. See Certified

Return Receipt, ECF No. 53.

      On November 3, 2015, the Government filed its first Motion

to Dismiss for Failure to Comply.

      Subsequently, on November 20, 2015, the Magistrate Judge

again ordered Harris to complete and sign the motions mailed to

him no later than December 15, 2015. The Magistrate Judge

advised Harris that if he failed to complete the forms, the

Court might sua sponte dismiss the matter. ECF No. 55.

      On January 7, 2016, the Government filed its second Motion

to Dismiss for Failure to Comply. ECF No. 57.

      On July 1, 2016, the Magistrate Judge issued a report and

recommendation in this matter. See Report and Recommendation,

ECF No. 65. In the report and recommendation, the Magistrate

Judge recommends that the Court: (1) grant the motions of the

United States to dismiss for failure to comply; and (2) dismiss

Harris’s petition for habeas corpus relief under 28 U.S.C. §

2254 as untimely and for failure to amend his motion by the

court-ordered deadlines.
United States v. Harris
Criminal Number 12-13
Order
Page 4

      Harris has not filed any objections to the July 1, 2016,

report and recommendation.

      When a magistrate judge issues a report and recommendation,

the Court is required to review de novo only those portions of

the report and recommendation to which a party has objected. See

Fed. R. Civ. P. 72(b)(3). When no objection to a magistrate

judge’s report and recommendation is made, or such an objection

is untimely, the district court reviews the report and

recommendation for plain error. See Henderson v. Carlson, 812

F.2d 874, 878 (3d Cir. 1987) (“While . . . [28 U.S.C. §

636(b)(1)] may not require, in the absence of objections, the

district court to review the magistrate’s report before

accepting it, we believe that the better practice is for the

district judge to afford some level of review to dispositive

legal issues raised by the report.”); see also Tice v. Wilson,

425 F. Supp. 2d 676, 680 (W.D. Pa. 2006) aff’d, 276 Fed. App’x

125 (3d Cir. 2008)(explaining that, by failing to object to a

portion of a report and recommendation, the litigant “waived its

right to have this Court conduct a de novo review,” and that in

those circumstances, “the scope of [the court’s] review is far

more limited and is conducted under the far more deferential

standard of ‘plain error’ ”).
United States v. Harris
Criminal Number 12-13
Order
Page 5

      Here, no objections were filed to the July 1, 2016, report

and recommendation. Accordingly, the Court will review the

Magistrate Judge’s Report and Recommendation for plain error.

      To reject or modify a report and recommendation under plain

error review, a district court must find “an ‘error’ that is

‘plain’ and that ‘affects substantial rights.’” United States v.

Russell, 134 F.3d 171, 181 (3d Cir. 1998) (quoting United States

v. Retos, 25 F.3d 1220, 1228 (3d Cir. 1994)). “A ‘plain’ error

is one that is ‘clear’ or ‘obvious.’ ” Gov’t of Virgin Islands v.

Lewis, 620 F.3d 359, 364, 54 V.I. 882 (3d Cir. 2010) (quoting

United States v. Turcks, 41 F.3d 893, 897 (3d Cir. 1994)).

      Reviewing the record in this case and the July 1, 2016,

report and recommendation for plain error, the Court is

convinced that the Magistrate Judge’s factual and legal findings

are correct. As such, the Court will adopt the findings and

reasoning in the July 1, 2016, report and recommendation.

      The premises considered, it is hereby

      ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 65) is ADOPTED; it is further

      ORDERED that Harris’s motion to withdraw guilty plea (ECF

No. 49) is DISMISSED; and it is further
United States v. Harris
Criminal Number 12-13
Order
Page 6

      ORDERED that the Government’s first motion to dismiss for

failure to comply (ECF No. 54) and second motion to dismiss for

failure to comply (ECF No. 57) are GRANTED.


                                    S\
                                         Curtis V. Gómez
                                         District Judge
